Citation Nr: 9930443	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for adenoid cystic 
carcinoma of the hard palate, claimed as a result of exposure 
to ionizing radiation.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972 and from April 1974 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of the RO.  

In March 1983, the Board denied service connection for 
adenoid cystic carcinoma.  Subsequently, in May 1996, the 
Board determined that no new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for adenoid cystic carcinoma on a non-Agent Orange basis and 
denied entitlement to service connection for adenoid cystic 
carcinoma due to exposure to Agent Orange.  

As the veteran's current claim regarding his adenoid cystic 
carcinoma is based on a different theory (due to exposure to 
ionizing radiation), the issue is considered a new claim and 
will be addressed without regard to the finality of the prior 
decisions.  Spencer v. Brown, 4 Vet. App. 283 (1993).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence has not been presented to show that 
the veteran was exposed to ionizing radiation during his 
military service.  

3.  Although there is medical evidence of record that the 
veteran has been diagnosed with and treated for adenoid 
cystic carcinoma of the hard palate, no competent evidence 
has been presented to establish a nexus between related 
disability and the claimed exposure to ionizing radiation in 
service.  



CONCLUSION OF LAW

The veteran is not shown to have adenoid cystic carcinoma of 
the hard palate due to disease or injury which was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred in service or as secondary to claimed ionizing 
radiation exposure in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§  3.303, 
3.307, 3.309, 3.311 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
case, the Board finds that the veteran has presented a well-
grounded claim of service connection.  

If a veteran participated in a radiation risk activity, such 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device, while on active duty, the 
following diseases shall be service connected, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied:  leukemia (other than chronic lymphocytic 
leukemia); cancer of the thyroid; cancer of the breast; 
cancer of the pharynx; cancer of the esophagus; cancer of the 
stomach; cancer of the small intestine; cancer of the 
pancreas; multiple myeloma; lymphomas (except Hodgkin's 
disease); cancer of the bile ducts; cancer of the gall 
bladder; primary liver cancer (except if cirrhosis of 
hepatitis B is indicated); cancer of the salivary gland; and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses. 38 C.F.R. § 3.311(a)(1).  A radiogenic disease means a 
disease that may be induced by ionizing radiation and shall 
include salivary gland cancer.  38 C.F.R. § 3.311(b)(2).  

If a veteran was exposed to ionizing radiation and 
subsequently developed a radiogenic disease that became 
manifest within the period specified in 38 C.F.R. § 
3.311(b)(5), the claim, before its adjudication, will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).  If any of these 
requirements have not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1)(iii).  

The veteran contends that he suffers from adenoid cystic 
carcinoma as a result of exposure to ionizing radiation in 
his assignment as the "Non-commissioned Officer in Charge of 
Chemical Biological Radiological Warfare Equipment" and 
"Special Weapons Team Chief" for Battery A, 1/39th Field 
Artillery, Fort Bragg, North Carolina.  According to the 
veteran, he participated in frequent training with nuclear 
munitions involving screwing a warhead on and off of a bomb 
as quickly as possible.  

The private medical records submitted in support of the 
veteran's claim document that the veteran was initially seen 
in April 1981 for a small sore on the palate.  Subsequent 
biopsy revealed the presence of adenoid cystic carcinoma.  

The veteran's adenoid cystic carcinoma of the hard palate has 
been recognized by the RO as a form of salivary gland cancer 
and, as such, has been considered to be a disease specific to 
radiation exposed veterans for which service connection may 
be established on a presumptive basis under 38 C.F.R. § 
3.309(d) and as a radiogenic disease under 38 C.F.R. § 3.311.  
However, the evidence of record does not demonstrate that the 
primary element for such a claim, exposure to radiation, has 
been established.  Specifically, a review of the veteran's 
service personnel and medical records failed to demonstrate 
that the veteran was exposed to ionizing radiation during his 
periods of active duty service.  Furthermore, an attempt to 
corroborate the veteran's participation in a radiation risk 
activity in service with the U.S. Army Radiation Standards 
and Dosimetry Laboratory met with a negative response.  

In Wandel v. West, 11 Vet. App. 200 (1998), the United States 
Court of Appeals for Veterans Claims (Court) said that, 
although a deceased veteran had a "radiogenic disease"-skin 
cancer-under 38 C.F.R. § 3.311(b), there was no evidence to 
warrant "further consideration" as the veteran was not 
exposed to radiation in service.  The Court held that, absent 
competent evidence that the veteran was exposed to radiation, 
VA is not required to forward the claim for consideration by 
the Under Secretary for Benefits to apply the factors set 
forth in 38 C.F.R. § 3.311(e) for consideration in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service.  Consequently, in 
the absence of any evidence of exposure to ionizing radiation 
in service, the veteran's claim of service connection for 
adenoid cystic carcinoma due to exposure to ionizing 
radiation under the provisions of 38 C.F.R. § 3.311 must be 
denied.  See Wandel.  

With regard to the provisions of 38 C.F.R. § 3.309(d), the 
Board notes that, in order to be a radiation-exposed veteran 
entitled to the presumption of service connection allocated, 
the veteran must have participated in a radiation-risk 
activity during service.  As noted hereinabove, the evidence 
of record fails to demonstrate that the veteran was exposed 
to radiation in service.  The veteran has not asserted 
exposure in a radiation-risk activity as described by the 
regulation.  Hence, consideration of presumptive service 
connection under the provisions of 38 C.F.R. § 3.309 is not 
warranted.  

In the absence of evidence to show that the veteran was 
exposed to ionizing radiation in service, the Board concludes 
that service connection for adenoid cystic carcinoma of the 
hard palate as a result of exposure to ionizing radiation 
must be denied.  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from adenoid 
cystic carcinoma of the hard palate due to exposure to 
ionizing radiation in service.  



ORDER

Service connection for adenoid cystic carcinoma of the hard 
palate claimed as due to the exposure to ionizing radiation 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

